This case presents error from the county court of Pawnee county. Subsequent to the denial of the motion for new trial, November 3, 1909, and during the time for service of the case-made, Judge H. T. Conley, the trial judge, died. Thereafter the case-made was settled by County Judge N.E. McNeill, and filed in this court. After the rendition of the case of J. W. Ripey   Son v. Art Wall Paper Mill Co.,27 Okla. 600, 112 P. 1119, decided on the 16th day of November, 1910, and invoking the rule therein laid down, counsel for plaintiff in error presented evidence showing the death of the trial judge on February 26, 1910. Under the authority of the above case, therefore, *Page 12 
the cause will be remanded to the trial court, with instructions to set aside the judgment heretofore rendered and grant plaintiff in error a new trial.
HAYES and KANE, JJ., concur; TURNER, C. J., and WILLIAMS, J., absent, and not participating.